Opinion issued April 10,  2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00728-CV



JOSE A. HERNANDEZ, Appellant

V.

FIRE & CASUALTY INSURANCE COMPANY, Appellee



On Appeal from the 164th District Court
 Harris County, Texas
Trial Court Cause No. 2007-12794



MEMORANDUM OPINION	Appellant Jose A. Hernandez has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.